Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/19, 9/30/20, 6/18/21, and 9/30/21  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the pump inlet" in line 3 of the respective claim.  There is insufficient antecedent basis for this limitation in the claim. Applicant has not previously mentioned a pump inlet, only an airflow inlet has been previously mentioned. It is unclear if Applicant is attempting to refer back to the airflow inlet or if its specifically referencing a pump inlet in which the apparatus is feeding.
Claims 3 and 4 are rejected based off their dependency of dependent claim 2. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 10, 11, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez et al., U.S. Patent 2016/0356134 (hereinafter “Ramirez”) in view of Soni et al., U.S. Patent 2012/0061073 (hereinafter “Soni”). 
In Reference to Claim 1: 

Ramirez fails to explicitly disclose  a flow channeling subsystem in communication with the airflow inlet and operably associated with the pump cap and exposed to an interior area of the pump casing, which directs the pressurized airflow received through the airflow inlet towards the inner wall of the pump casing to create a swirling airflow within the pump casing that extends along at least portions of the inner wall, the swirling airflow moving in a circumferential swirling fashion toward the second end of the pump casing, which entrains fluid within the pump casing causing a swirling fluid flow within the pump casing, which helps to clean the inner wall of the pump casing as the fluid is forced into and through the discharge tube during a fluid eject cycle.
However, in the same field of endeavor, Soni discloses an channeling system of a pump which features a flow channeling subsystem that is exposed to an interior are of a pump housing (114), which directs pressurized airflow from the air inlet (100) with an 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Ramirez with the teachings of Soni, by specifically modifying the air inlet nozzle into the pump chamber to contain an angled deflector, thereby creating the swirling airflow, because such a modification would allow for the airflow to have greater liquid particulate removal, as taught by Soni in Paragraph [0024].
In Reference to Claim 10: 
Ramirez as modified further discloses wherein the flow channeling system features a nozzle in communication with the air inlet port; and an air deflector having an outwardly flaring portion configured to receive the pressurized airflow leaving the nozzle, and to redirect the pressurized airflow in a circumferential swirling flow toward the inner wall of the pump casing. See, Soni Paragraphs [00023-0024] and Figures 4-8 which illustrate the use of an angle deflector having a cone portion to create the swirling pattern. 
In Reference to Claim 11: 
Ramirez as modified further discloses wherein the air deflector is secured to and supported from the discharge tube. See, Soni Figure 4-8.
In Reference to Claim 14: 
Ramirez further disclose wherein the nozzle includes a threaded end portion which is threaded engaged with a threaded bore in the pump cap. See, Ramirez 
In Reference to Claim 16: 
Ramirez discloses a pump casing (12); a pump cap secured at a first end of the pump casing (12) and having an airflow inlet port configured to receive a pressurized airflow from a remote compressed air source (See, Figure 1 or 2) ; a liquid discharge (16) tube in communication with the pump cap and extending at least partially within an interior area of the pump casing toward a second end of the pump casing, and where liquid is admitted into the pump casing (12) at the second end (See, Figure 1 and 2) ; a fluid discharge tube (via connector 42) in communication with the pump cap for receiving liquid collected within the pump casing and discharged through the liquid discharge tube (16), and routing the received liquid to an external location (See, Paragraph [0037-0040]). 
Ramirez fails to explicitly disclose wherein the pump cap includes a flow channeling subsystem including: an airflow nozzle in communication with the airflow inlet and also with the interior area of the pump casing, which directs the pressurized airflow toward an inner wall of the pump casing to create a circumferential swirling airflow within the pump casing; and an air deflector disposed in the pump casing adjacent to the nozzle and in the path of the pressurized airflow discharged from the nozzle, the air deflector further helping to create the circumferential swirling airflow within the pump casing which entrains liquid having collected within the pump casing to create a swirling, helical fluid flow which operates to help clean the inner wall of the 
However, in the same field of endeavor, Soni discloses an channeling system of a pump which features a flow channeling subsystem that is exposed to an interior are of a pump housing (114), which directs pressurized airflow from the air inlet (100) with an angled deflector (106)  to create a swirling airflow moving in a circumferential swirling fashion (110) toward a second end of the pump housing (114) which helps to drop a solid form the wall (166) of the housing. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Ramirez with the teachings of Soni, by specifically modifying the air inlet nozzle into the pump chamber to contain an angled deflector, thereby creating the swirling airflow, because such a modification would allow for the airflow to have greater liquid particulate removal, as taught by Soni in Paragraph [0024].
In Reference to Claim 17: 
Ramirez as modified further discloses wherein the air deflector includes and outwardly flaring portion for assistance in the creation of the swirling airflow/. See, Soni Figure 4 and 8 which illustrates an angled deflector having a cone portion and creating the swirling flow patter (110) toward the wall (116)
In Reference to Claim 18: 
Ramirez as modified further discloses wherein the air deflector is secured to and supported from the discharge tube. See, Soni Figure 4-8.
In Reference to Claim 19: 
. 
Allowable Subject Matter
Claim 6-9, 12-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745